Citation Nr: 1738989	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-23 580	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran and his ex-spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including arthritis) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his low back disorder, diagnosed as degenerative disc disease of the lumbar spine during the course of the appeal (see VA treatment records), was caused by his in-service duties that required lifting heavy equipment and ordnance by hand.  

While the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to his back, the competent and credible lay statements from him, his ex-spouse, and his service comrades, G.W. and J.C., confirm that he lifted heavy equipment and ordnance during service, experienced back pain therein, and did not report for treatment due to stigmatization of the practice and the impact it would have had on his co-workers.  Furthermore, the Veteran and his ex-spouse also offered statements that his back pain continued after service to the present time.

At the September 2015 Board hearing, the Veteran reported that he sought treatment from Dr. A.S. for his back pain within approximately one year of his release from service.  While the Board accepts this report as credible, there is no competent medical evidence to document the presence of lumbar arthritis within one year of the Veteran's separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed low back disorder to his military service.  

In this regard, in an August 2012 letter, Dr. A.S. reviewed the Veteran's records and performed a physical examination, and opined that his back disorder was the result of lifting heavy equipment and ordinance for four years during his military service.  

The Board finds that the August 2012 opinion provided by the Veteran's private physician is highly probative regarding a connection between the Veteran's low back disorder and his military service.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the Board finds Dr. A.S.'s assessment to be highly probative as he is the Veteran's treatment provider, allowing him to fully understand the nature of the Veteran's musculoskeletal disability and his relevant medical history.  Moreover, while Dr. A.S.'s rationale is admittedly brief, the record does not contain any competent opinion to the contrary.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his currently diagnosed low back disorder is directly related to his military service.  Consequently, service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. 5107; 38 C.F.R.  § 3.102; Gilbert, supra.



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


